Filed 5/19/22 P. v. Rodgers CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                  IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                                         H049572
                                                                    (Monterey County
             Plaintiff and Respondent,                               Super. Ct. Nos. 21CR002810,
                                                                     20CR010734, 20CR008435)
             v.

 CORY JAMES RODGERS,

             Defendant and Appellant.




                                           I.        INTRODUCTION
         As part of a global resolution of several cases, defendant Cory James Rodgers
pleaded no contest to unlawfully driving or taking a vehicle (Veh. Code, § 10851,
subd. (a)), misdemeanor inflicting corporal injury on a spouse, cohabitant, or child’s
parent (Pen. Code, § 273.5),1 and misdemeanor battery on a spouse, cohabitant, or
noncohabitant (§ 243, subd. (e)(1)). Pursuant to section 1170, subdivision (h), the trial
court sentenced defendant to 16 months in the county jail for his violation of Vehicle
Code section 10851, subdivision (a). The court sentenced defendant to a consecutive
180 days in the county jail for his violation of section 273.5 and a consecutive 312 days
in the county jail for his violation of section 243, subdivision (e)(1).


         1
             All further statutory references are to the Penal Code unless otherwise indicated.
       On appeal, defendant’s appointed counsel has filed a brief pursuant to People v.
Wende (1979) 25 Cal.3d 436 (Wende) that states the case but raises no issues. We
notified defendant of his right to submit written argument on his own behalf within
30 days. We have received no written argument from defendant.
       Pursuant to Wende, supra, 25 Cal.3d 436 and People v. Kelly (2006) 40 Cal.4th
106 (Kelly), we have carefully reviewed the entire record and determined that there are
no arguable issues on appeal. Following the California Supreme Court’s direction in
Kelly, supra, at page 110, we provide a brief description of the facts and the procedural
history of the case.
              II.      FACTUAL AND PROCEDURAL BACKGROUND
       A. Factual Background2
              1. Case No. 21CR002810
       On January 20, 2021, California Highway Patrol officers responded to a report
of a disabled vehicle on a beach in Moss Landing. When the officers arrived at
approximately 3:50 a.m., the reporting party, Jane Doe, stated that she and defendant had
driven onto the beach in their pickup truck. They did not realize that the tide was rising.
The truck got stuck. Defendant became upset and walked away. Doe stated that
defendant had rented the truck and drove the truck before it became stuck.
       The truck was buried in sand up to its floorboards and had to be towed off the
beach. Officers located rental paperwork from Gilroy Toyota with defendant’s name on
it.
       On January 25, 2021, Gilroy Toyota reported the truck stolen. One of the
dealership’s employees told Gilroy police that defendant rented the vehicle on


       2
         The facts are based on the probation report. The probation report provided the
factual basis for defendant’s plea in case No. 21CR002810. The parties stipulated that
there was a factual basis for defendant’s plea in case Nos. 20CR008435 and
20CR010734.

                                             2
January 13, 2021. Defendant was supposed to return the vehicle to the dealership the
next day, but he failed to return it.
               2. Case No. 20CR010734
       On December 8, 2020 at approximately 2:03 p.m., Monterey County Sheriff
deputies were dispatched regarding a possible kidnapping near North Monterey County
High School. When deputies located the reporting party, Jane Doe, she stated that she
met with defendant at a car wash in Castroville to give him money for tires. Doe got
inside defendant’s vehicle. Defendant began driving away from Castroville. As
defendant was driving, he became aggressive toward Doe.
       Doe stated that she told defendant to take her back to the car wash, but he refused.
Doe said that she was scared and tried to get out of the vehicle, but defendant locked the
doors. When Doe was eventually able to open the door, defendant held onto her so she
could not exit the vehicle. Doe broke free, but defendant exited the vehicle and grabbed
her. Defendant punched Doe a number of times and may have kicked her. Defendant
picked Doe up and threw her into the vehicle. Defendant drove Doe back to her vehicle
and she drove away.
       Doe stated that she had been dating defendant for three years and they had a child
together. The deputies confirmed that Doe had two active restraining orders against
defendant.
               3. Case No. 20CR008435
       On September 20, 2020, Monterey County Sheriff deputies responded to a report
of domestic battery. The reporting party, Jane Doe, stated that she got into an argument
with defendant while they were in a parked vehicle with their one-month-old baby in the
backseat. At some point, defendant exited the vehicle and threw a mug filled with coffee
at the front of the vehicle. Defendant opened the driver’s side door and took the keys
from the ignition. Doe and defendant struggled for the keys. Defendant grabbed and
twisted Doe’s middle finger and was able to obtain the keys. Defendant took the car keys

                                             3
and Doe’s cell phone and began to walk away. Doe yelled, “Somebody help me!”
Defendant threw the keys and phone at Doe.
       B. Procedural Background
       In case No. 21CR002810, defendant was charged by complaint with unlawfully
driving or taking a vehicle (Veh. Code, § 10851, subd. (a)) and misdemeanor violating a
criminal protective order (§ 166, subd. (c)(1)). In case No. 20CR010734, defendant was
charged by information with kidnapping (§ 207, subd. (a)), inflicting corporal injury on a
spouse, cohabitant, or child’s parent (§ 273.5, subd. (a)), false imprisonment by violence
(§ 236), and misdemeanor violating a criminal protective order (§ 166, subd. (c)(1)), and
it was alleged that defendant committed the felony offenses while released on bail or his
own recognizance (§ 12022.1, subd. (b)). In case No. 20CR008435, defendant was
charged by complaint with misdemeanor battery on a spouse, cohabitant, or
noncohabitant (§ 243, subd. (e)(1)).
       As part of a global resolution including several additional cases not before us,
defendant pleaded no contest to violating Vehicle Code section 10851, subdivision (a)
in case No. 21CR002810; section 273.5 as a misdemeanor in case No. 20CR010734;
and section 243, subdivision (e)(1) in case No. 20CR008435. The parties agreed that
defendant would be placed on felony probation for two years. Defendant was released
from custody pursuant to a “Cruz waiver.”3
       Defendant subsequently failed to appear for sentencing and a bench warrant issued
for his arrest. Defendant was arrested several weeks later.
       In case No. 21CR002810, the trial court sentenced defendant to the low term of
16 months in the county jail pursuant to section 1170, subdivision (h). The court


       3
        A “Cruz waiver” gives a trial court the power to “withdraw its approval of the
defendant’s plea and impose a sentence in excess of the bargained-for term,” if the
defendant willfully fails to appear for sentencing. (People v. Cruz (1988) 44 Cal.3d
1247, 1254, fn. 5.)

                                             4
awarded defendant zero credits and ordered him to pay a restitution fine of $300
(§ 1202.4, subd. (b)), a $40 court operations assessment (§ 1465.8, subd. (a)(1)), a
$30 court facilities assessment (Gov. Code, § 70373), and a $4 emergency medical air
transportation penalty (Gov. Code, § 76000.10). The court ordered defendant to pay
victim restitution in an amount to be determined.
       In case No. 20CR010734, the court sentenced defendant to a consecutive 180 days
in the county jail and awarded defendant zero credits. The court ordered defendant to
pay a $150 restitution fine (§ 1202.4, subd. (b)), a $40 court operations assessment
(§ 1465.8, subd. (a)(1)), and a $30 court facilities assessment (Gov. Code, § 70373). The
court dismissed the remaining counts and struck the enhancements.
       In case No. 20CR008435, the court sentenced defendant to a consecutive 312 days
in the county jail and awarded defendant 312 days of credit. The court ordered defendant
to pay a $150 restitution fine (§ 1202.4, subd. (b)), a $40 court operations assessment
(§ 1465.8, subd. (a)(1)), and a $30 court facilities assessment (Gov. Code, § 70373).
                                   III.   DISCUSSION
       Having carefully reviewed the entire record, we conclude that there are no
arguable issues on appeal. (Wende, supra, 25 Cal.3d at pp. 441-443.)
                                   IV.    DISPOSITION
       The judgment is affirmed.




                                             5
                    BAMATTRE-MANOUKIAN, ACTING P.J.




WE CONCUR:




DANNER, J.




WILSON, J.




People v. Rodgers
H049572